Citation Nr: 0526377	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  97-11 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in New York, New York


THE ISSUES

1.  Entitlement to an initial compensable rating for a chin 
scar.

2.  Entitlement to service connection for skin rash, to 
include as due to undiagnosed illness.

3.  Entitlement to service connection for headaches, to 
include as due to undiagnosed illness.

4.  Entitlement to service connection for disability 
manifested by joint pain, to include as due to undiagnosed 
illness.

5.  Entitlement to service connection for disability 
manifested by gastrointestinal signs or symptoms (claimed as 
diarrhea), to include as due to undiagnosed illness.

6.  Entitlement to service connection for disability 
manifested by neurologic signs or symptoms, to include as due 
to undiagnosed illness.

7.  Entitlement to service connection for disability 
manifested by muscle pain, to include as due to undiagnosed 
illness.

8.  Entitlement to service connection for fatigue, to 
includes as due to undiagnosed illness or a medically 
unexplained multisymptom illness. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from October 1988 to 
October 1994, to include service in the Southwest Asia 
theater of operations.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by the 
Philadelphia, Pennsylvania Department of Veterans Affairs 
(VA) Regional Office and Insurance Center.  Thereafter, 
jurisdiction over the case was transferred to the New York, 
New York Regional Office (RO).

The issue of entitlement to an initial compensable rating for 
chin scar is addressed in this decision.  The remaining 
service connection issues are addressed in the remand that 
follows the order section of this decision.




FINDINGS OF FACT

1.  The disfigurement from the veteran's service-connected 
chin scar more nearly approximates slight than moderate.

2.  The veteran's chin scar is at least one-quarter inch wide 
at its widest part, but it is not adherent or depressed, is 
not tender or painful on objective demonstration, is not 
poorly nourished or repeatedly ulcerated, causes no 
limitation of motion or function, is not at least 5 inches in 
length, and does not involve an area of more than 6 square 
inches.  


CONCLUSIONS OF LAW

1.  Entitlement to a compensable rating for the period prior 
to August 30, 2002, for the veteran's chin scar is not 
established.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.118, Diagnostic Codes 7800, 7803, 7804, 7805 (2002); 

2.  The veteran's chin scar warrants a 10 percent evaluation 
from August 30, 2002.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Codes 7800, 7801, 7803, 
7804, 7805 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA were published at 66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) and codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in his possession that pertains to the claim.

The Board notes that through the statement of the case and 
supplemental statements of the case, the veteran has been 
informed of the evidence of record and the criteria for 
evaluating the scar.  In a letter sent in July 2004, he was 
informed of the requirements for the benefit sought on 
appeal, the evidence necessary to substantiate his claim, the 
information that he must provide to enable the RO to obtain 
evidence on his behalf, and the evidence that he should 
submit.  Moreover, the veteran has been afforded an 
appropriate VA examination and all indicated record 
development has been completed.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The initial rating of the chin scar occurred years prior to 
the enactment of the VCAA.  Following provision of the 
required notice and completion of all indicated development, 
the RO readjudicated the claim.  There is no indication or 
reason to believe that the RO's decision would have been 
different had the claim not been adjudicated before the RO 
provided the notice required by the VCAA and the implementing 
regulations.  Therefore, the Board believes that the RO 
properly processed the claim following compliance with the 
notice requirements of the VCAA and the implementing 
regulations and that any procedural error by the RO was not 
prejudicial to the veteran.

Accordingly, the Board will address the merits of the 
veteran's initial rating claim.

Initial Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In cases such as this one 
where the original rating assigned is appealed, consideration 
must be given to whether the veteran deserves a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999). 

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31. 

The Board notes that the rating criteria for evaluating 
disabilities of the skin were revised, effective August 30, 
2002.  

Under the criteria in effect prior to August 30, 2002, a 10 
percent rating is assigned for superficial scars that are 
poorly nourished, with repeated ulceration, or that are 
tender and painful on objective demonstration.  38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804 (2002).  Scars may also be 
rated based on the limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).  

In addition, a noncompensable rating is warranted for 
slightly disfiguring scars of the head, face, or neck.  A 10 
percent evaluation is warranted if the disfigurement is 
moderate.  Severe disfigurement, especially if producing a 
marked and unsightly deformity of the eyelids, lips, or 
auricles, warrants a 30 percent evaluation.  Disfiguring 
scars warrant a 50 percent evaluation if there is complete or 
exceptionally repugnant deformity of one side of the face, or 
marked or repugnant bilateral disfigurement.  38 C.F.R. § 
4.118, Diagnostic Code 7800 (2002).  A note following 
Diagnostic Code 7800 provides that the 10 percent rating may 
be increased to 30 percent, the 30 percent to 50 percent and 
the 50 percent to 80 percent if in addition to tissue loss 
and cicatrization, there is marked discoloration, color 
contrast, or the like.  The most repugnant, disfiguring 
conditions, including scars and diseases of the skin, may be 
submitted with several unretouched photographs for rating by 
central office.

Under the criteria which became effective August 30, 2002, 
disfigurement of the head, face, or neck is assigned a 10 
percent evaluation if there is one characteristic of 
disfigurement.  A 30 percent evaluation is warranted if there 
are visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features [nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips], or if there are two or three 
characteristics of disfigurement.  A 50 percent evaluation is 
authorized if there is visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features [nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips], or if 
there are four or five characteristics of disfigurement.  An 
80 percent evaluation is assigned for visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features [nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips], or if there are six or more characteristics of 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2004).

The eight characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are: (1) A scar five or 
more inches (13 or more centimeters (cm.)) in length; (2) A 
scar at least one-quarter inch (0.6 cm.) wide at its widest 
part; (3) The surface contour of the scar is elevated or 
depressed on palpation; (4) The scar is adherent to 
underlying tissue; (5) The skin is hypo- or hyper-pigmented 
in an area exceeding six square inches (39 sq. cm.); (6) The 
skin texture is abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.); 
(7) There is underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.); (8) The skin is 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2004).

Moreover, under the criteria which became effective August 
30, 2002, a 10 percent evaluation is authorized for 
superficial, unstable scars.  38 C.F.R. § 4.118, Diagnostic 
Code 7803 (2004).  A note following this diagnostic code 
provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of the skin over the scar.  
In addition, a 10 percent evaluation is authorized for 
superficial scars that are painful on examination.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2004).  Notes following 
Diagnostic Codes 7803 and 7804 provide that a superficial 
scar is one not associated with underlying soft tissue 
damage.  

In addition, the revised rating criteria continue to provide 
that other scars may be rated on the basis of limitation of 
function of  the affected part.  38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2004).

The rating criteria which became effective August 30, 2002, 
provide that scars, other than of the head, face or neck, 
that are deep or that cause limited motion warrant a 10 
percent if they involve an area or areas exceeding six square 
inches (39 sq. cm), a 20 percent evaluation if the area or 
areas exceed 12 square inches (465 sq. cm) a 30 percent 
evaluation if the area or areas exceed 72 square inches (465 
sq. cm) or a 40 percent evaluation if the area or areas 
exceed 144 square inches (929 sq. cm.).  38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2004). 

A note following Diagnostic Code 7801 provides that scars in 
widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or the trunk, 
will be separately rated and combined in accordance with 
§ 4.25 of this part.  Another note following Diagnostic Code 
7801 provides that a deep scar is one associated with 
underlying soft tissue damage.  

As a preliminary matter, the Board notes that in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent that it conflicts with the precedents of the United 
States Supreme Court (Supreme Court) and the Federal Circuit.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Therefore, VA must apply the new provisions from their 
effective date. 

In the case at hand, service medical records note that the 
veteran was seen in September 1991 after hitting his chin on 
a wall.  Examination revealed a 3 centimeter jagged 
laceration that required 5 sutures.

In October 1994, the veteran submitted a claim for service 
connection for a scar under his chin.

A June 1995 VA examination report notes that the veteran had 
a small scar under his chin.  The examiner noted that the 
scar caused no problem or cosmetic defect.

By rating decision dated in March 1996, the RO granted 
service connection for chin scar, and assigned a 
noncompensable evaluation for this disability, effective 
October 24, 1994.

A November 1998 VA examination report notes that the veteran 
injured himself during service when he repelled down a rock 
wall and his chin hit the wall.  He reported that X-rays of 
his chin were negative.  He also denied any problems with his 
chin scar since that time, except for slightly less beard 
growth in the area of the scar.  There was no tenderness, 
adherence, edema, pain, ulceration, breakdown, or 
disfigurement noted.  The scar measured 1 inch by 1/2 inch and 
was flesh colored.  The examiner noted that the scar was well 
healed.

In a March 2004 statement, the veteran reported that he cut 
himself every time he shaved over the scar on his chin.  

With respect to the former criteria, the Board notes that the 
evidence shows that the scar is not poorly nourished with 
repeated ulceration, it is not tender or painful on objective 
demonstration, and it does not result in any limitation of 
motion or function.  The June 1995 VA examiner opined that 
the scar caused no cosmetic defect, and the November 1998 VA 
examiner believed that the scar was not disfiguring.  
Therefore, a compensable evaluation under the former 
diagnostic criteria is not warranted for the scar.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 
7804, 7805 (2002).

With respect to the revised rating criteria, the Board 
concludes that a 10 percent evaluation is warranted for the 
veteran's service-connected chin scar on the basis of 
disfigurement.  In this regard, the Board notes that the 
medical evidence shows that the scar measures at least one-
quarter inch at its widest part (specifically, a November 
1998 VA examiner measured the scar to be one-half inch wide).  
One characteristic of disfigurement justifies the assignment 
of a 10 percent evaluation under 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2004).  As previously noted, the 
retroactive reach of the revised regulation under 38 U.S.C.A. 
§ 5110(g) can be no earlier than the effective date of that 
change, or August 30, 2002.  Therefore, the 10 percent rating 
is warranted under the revised regulation from August 30, 
2002.  

The Board notes that the veteran's chin scar is not 
ulcerated.  Neither gross distortion nor asymmetry is 
present.  The scar is not at least 5 inches in length and the 
scarring does not involve an area of more than 6 inches.  
Therefore, the scarring does not warrant an evaluation in 
excess of 10 percent on the basis of disfigurement.  In 
addition, the scarring is not productive of limitation of 
function, and is not objectively shown to be painful.  
Therefore, no appropriate basis exists for granting more than 
a 10 percent evaluation under the revised criteria.  


ORDER

Entitlement to an initial compensable rating for chin scar 
prior to August 30, 2002, is denied.

Entitlement to a 10 percent rating for chin scar is granted 
for the period beginning August 30, 2002, subject to the 
criteria governing awards of monetary benefits.


REMAND

The Board notes that the VCAA and the regulations 
implementing it are applicable to the remaining issues on 
appeal.  The Board is of the opinion that further development 
of the record is required to comply with VA's duty to assist 
the veteran in the development of the facts pertinent to his 
claims.

Specifically, the Board notes that it is not clear that all 
of the veteran's periods of active duty have been verified.  
In addition, while some of the veteran's service medical 
records have been associated with the claims file, it appears 
that these records might be incomplete.  All periods of 
active service should be verified for the record, and the RO 
should arrange for an exhaustive search for all the veteran's 
service medical records, including all records from his New 
York Air National Guard service.

The Board further notes that, although the veteran has 
undergone several VA examinations from 1995 to 2004, the 
reports of these examination are not adequate for 
adjudication purposes.  In this regard, the Board notes that 
the VA examiner should detail all claimed conditions and 
symptoms (including what precipitates and what relieves 
them).  The examiner should then identify the diagnosed 
disorders, if any, to which the symptoms are attributable, 
and also determine if there are symptoms, abnormal physical 
findings, or abnormal laboratory test results that are not 
attributable to a known clinical diagnosis.  If there are any 
symptoms that are not determined to be associated with a 
known clinical diagnosis, further specialist examinations 
will be required to address these findings. 

In light of these circumstances, the case is hereby REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C., for the following actions:

1.  The RO or the AMC should contact the 
appropriate service department and verify 
all periods of the veteran's service, 
including all periods of active duty for 
training.  

2.  The RO or the AMC should also arrange 
for an exhaustive search for all service 
medical records during the veteran's 
service.  The efforts to obtain such 
records should be documented. 

3.  Following the development requested 
above, the RO or the AMC should arrange 
for the veteran to undergo VA 
examination(s) with regard to his claims 
for service connection for skin rash, 
headaches, fatigue, disability manifested 
by joint pain, disability manifested by 
gastrointestinal signs or symptoms 
(claimed as diarrhea), disability 
manifested by neurologic signs or 
symptoms, and disability manifested by 
muscle pain.  The claims files, to 
include a complete copy of this REMAND, 
must be made available to each physician 
designated to examine the veteran.  

a.  The examiner should thoroughly review 
the claims files prior to completion of 
the examination report.

b.  The examiner should note reported 
symptoms claimed to represent chronic 
disability due to undiagnosed illness-to 
specifically include skin rash, 
headaches, fatigue, joint pain, diarrhea, 
muscle pain and neurologic signs or 
symptoms.  The examiner should conduct a 
comprehensive examination, and provide 
details about the onset, frequency, 
duration, and severity of all claimed 
symptoms and state what precipitates and 
what relieves them.  All objective 
indications of the claimed disabilities 
should be identified.

c.  The examiner should list all 
diagnosed conditions responsible for the 
claimed symptoms and state which symptoms 
are associated with each condition.  If 
all symptoms are associated with a 
diagnosed condition, additional 
specialist examinations for diagnostic 
purposes are not needed.  For each 
diagnosed condition, the examiner should 
render an opinion as to whether it is as 
least as likely as not that such 
disability is etiologically related to 
the veteran's active military service.  
The examiner should set forth all 
examination findings, along with the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
typewritten report.

d.  If there are any symptoms that are 
not determined to be associated with a 
known clinical diagnosis, further 
specialist examinations will be required 
to address these findings, and should be 
ordered by the primary examiner.

e.  In such instances, the examiner 
should provide the specialist with all 
examination reports and test results, 
specify the relevant symptoms that have 
not been attributed to a known clinical 
diagnosis and request that the specialist 
determine which of these, if any, can be 
attributed in this veteran to a known 
clinical diagnosis and which, if any, 
cannot be attributed in this veteran to a 
known clinical diagnosis.  

For each diagnosed condition, the 
examiner should render an opinion as to 
whether it is as least as likely as not 
that such disability is etiologically 
related to the veteran's active military 
service.  

Each examiner should set forth all 
examination findings, along with the 
complete rationale for each conclusion 
reached and opinion expressed (to include 
citation to specific evidence and/or 
medical authority, as appropriate) in a 
typewritten report.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO should readjudicate the 
issues on appeal in light of all 
pertinent evidence and legal authority.  

6.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the claims files are 
returned to the Board for further 
appellate consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


